Locher, J.
I
Case No. 84-1915
Farmers Production Credit Association v. Johnson
The primary issue facing the court in this appeal is whether the trial *73court abused its discretion in denying appellants’ motion for leave to file an amended answer under Civ. R. 15(A). We hold that the trial court did not abuse its discretion.
Our analysis must begin by recognizing that the grant or denial of leave to amend pleadings is within the sound discretion of the trial court. Civ. R. 15(A) reads as follows:
“A party may amend his pleading once as a matter of course at any time before a responsive pleading is served or, if the pleading is one to which no responsive pleading is permitted and the action has not been placed upon the trial calendar, he may so amend it at any time within twenty-eight days after it is served. Otherwise a party may amend his pleading only by leave of court or by written consent of the adverse party. Leave of court shall be freely given when justice so requires. * * *” (Emphasis added.)
The trial court denied appellants’ motion to amend their answer and the court of appeals affirmed, holding:
“We find that the trial court did not abuse its discretion in denying the motion to amend the answer. No answer was tendered and the allegations in the motion do not state a valid defense.”
We agree.
Appellants attempted to amend their answer for the purpose of raising as a defense the Farm Credit Act of 1971, Section 2001 et seq., Title 12, U.S. Code, and specifically, 12 C.F.R., Section 614.4510. That regulation provides in pertinent part:
“(d) In the development of the bank and association loan servicing policies and procedures, the following criteria shall be included:
“(1) * * * The policy shall provide a means of forbearance for cases when the borrower is cooperative, making an honest effort to meet the conditions of the loan contract, and is capable of working out of the debt burden. * * *”
Appellants aver that they were cooperative, could make an honest effort to meet the conditions of the loan contract, and were capable of working out of the debt burden. Additionally, they contend PCA did not provide a policy of forbearance. Appellants argue that this is clearly a valid defense. They rely solely on DeLaigle v. Federal Land Bank of Columbia (S.D. Ga. 1983), 568 F. Supp. 1432, for the proposition that the forbearance language of 12 C.F.R., Section 614.4510 is a mandatory requirement in the servicing of farm loans and that a violation of the regulation is a defense to a foreclosure action. DeLaigle, supra, held that 12 C.F.R., Section 614.4510 has the “ ‘force and effect of law’ ” id. at 1437; however, it did not specifically hold that the Farm Credit Act of 1971 or its regulations provided any sanctions that could be translated into a right of action or defense in a foreclosure action if a farm credit agency fails to adopt a forbearance policy.
We do not find that the law is as “clear” as appellants perceive, *74especially in light of Smith v. Russellville Production Credit Assn. (C.A. 11, 1985), 777 F. 2d 1544. That decision provides:
“* * * [T]he ‘means of forbearance’ regulation in the present case is not a substantive rule but, rather, is a general statement of agency policy. The regulation states that, when banks and associations develop their loan servicing policies and procedures, ‘the policy shall provide a means of forbearance’ for borrowers meeting certain criteria. 12 C.F.R. § 614.4510(d)(1) (emphasis added). Although the term ‘shall’ indicates the mandatory nature of this policy, the regulation is nevertheless directed at agency policy, and is not a substantive rule. Accordingly, we hold that 12 C.F.R. § 614.4510(d)(1) does not have the force and effect of law * * *.” Id. at 1548. See, also, Spring Water Dairy, Inc. v. Federal Intermediate Credit Bank of St. Paul (D. Minn. 1986), 625 F. Supp. 713; Bowling v. Block (S.D. Ohio 1985), 602 F. Supp. 667, 670-671.
We agree with this view and, therefore, hold that the specific language of 12 C.F.R., Section 614.4510(d)(1) does not provide a valid defense to a foreclosure action.
Assuming arguendo that the regulation was a valid defense, appellants direct this court’s attention to the fact that they met the conditions necessary under the regulation to be provided with a means of forbearance. However, the lender is the one best able to make the determination as to whether the conditions have been met, especially with regard to the borrowers’ ability to pay the debt. In Federal Land Bank of Wichita v. Read (1985), 237 Kan. 751, 703 P.2d 777, the Supreme Court of Kansas held at 237 Kan. at_, 703 P.2d at 780:
“Under the circumstances, we know of no reason why the trial court should be required to hear evidence upon and redetermine the issue of ability to work out of the debt burden. The matter is best left to those in whom the land bank places that responsibility. * * * We find no statutory authority for court review of such a determination.”
Additionally, it is clear in the instant action that PCA did provide a means of forbearance. PCA had a written policy of forbearance and extended appellants’ loan by means of the Memorandum of Understanding. It eventually became obvious to PCA that the only method remaining to collect from appellants was by the foreclosure action which it did not file until two months after the August 1, 1983 loan extension deadline.
We find that appellants’ allegations in the motion for leave to amend their answer did not state a valid defense and hold that the trial court did not abuse its discretion in denying said motion. In addition, appellants aver by way of several contentions that summary judgment was improperly granted in favor of PCA by the trial court. Upon review of the record, we find no merit in appellants’ contentions and affirm the judgment of the court of appeals.
*75II
Case No. 85-860
Federal Bank of Louisville v. Johnson
The primary issue in this action is whether the appellants’ motion for relief from judgment under Civ. R. 60(B) was properly denied. We hold that it was.
Civ. R. 60(B) provides in pertinent part:
“On motion and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment, order or proceeding for the following reasons: (1) mistake, inadvertence, surprise or excusable neglect * * *.”
This court held in Svoboda v. Brunswick (1983), 6 Ohio St. 3d 348, 351, that: “In order to prevail on a motion brought under Civ. R. 60(B), a movant must show (1) the existence of a meritorious defense or claim, (2) entitlement to relief under one of the grounds set forth in the rule, and (3) that the motion is made within a reasonable time. GTE Automatic Electric [v. ARC Industries (1976), 47 Ohio St. 2d 146 (1 O.O.3d 86)], supra, paragraph two of the syllabus.”
Appellants contend that their “meritorious defense” is the “forbearance defense” of 12 C.F.R., Section 614.4510(d)(1) based upon DeLaigle, supra. In Part I of this opinion we held that the specific language of 12 C.F.R., Section 614.4510(d)(1) does not provide a valid defense to a foreclosure action. Thus, it is not a meritorious defense and appellants have not satisfied the first prong of the test necessary to prevail on a Civ. R. 60(B) motion. Additionally, appellants do not satisfy the second prong of the test. Appellants’ motion for relief from judgment states:
“It is Defendants’ main contention in this Motion that the trial court should ‘open the judgment’ which granted Federal Land Bank (‘FLB’) its foreclosure on the summary judgment previously filed.”
In general, the motion refers to mistake and inadvertence by the trial court in granting the original summary judgment in January 1984. That judgment was affirmed after appropriate appellate review. The court of appeals affirmed the judgment on May 31, 1984 and this court denied further review on September 19,1984. We agree with the opinion of the court of appeals below in which it states: “A claim that a lawsuit which has been decided and for which all appeal has ended was incorrectly decided is not the kind of ‘mistake’ or ‘inadvertence’ contemplated in Civ. R. 60.” Thus, appellants fail to satisfy the first two requirements needed to prevail on a motion for relief from judgment under Civ. R. 60(B). Accordingly, we hold that appellants’ motion for relief from judgment was properly denied.
*76Based on the foregoing, we affirm the judgment of the court of appeals in both actions.1

Judgments affirmed.

Sweeney, Holmes and Wright, JJ., concur.
Celebrezze, C.J., C. Brown and Douglas, JJ., dissent.

 This court takes notice that the strength of our state lies in its agricultural industry. We also recognize that many of this nation’s family farms which are products of generations of hard work and sacrifice have succumbed to the perils of foreclosure. High interest rates and declining exports have created the worst farm depression since the 1930s. The men and women who toil to feed not only this nation, but the entire world, deserve a much better fate. With this in mind, we urge our federal government to take the measures necessary to provide these proud men and women with the relief they so justly deserve.